                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

KYLE AVERY WITEK,                                   Case No. 17-13647

             Plaintiff,                             SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

BARBARA A. ANDERSON & KAREN C.                      U.S. MAGISTRATE JUDGE ANTHONY
DELBEKE,                                            P. PATTI

             Defendants.

                                       /

  ORDER ADOPTING THE REPORT AND RECOMMENDATION [26]; OVERRULING
PLAINTIFF’S OBJECTIONS [28]; AND GRANTING DEFENDANT DELBEKE’S MOTION
   TO DISMISS FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES [13]

      Pro se Plaintiff Kyle Avery Witek, an inmate in the custody of the Michigan

Department of Corrections (“MDOC”) at the St. Louis Correctional Facility (“SLF”),

has brought claims pursuant to 42 U.S.C. § 1983 against MDOC officials and medical

professionals employed by a private contractor. Mr. Witek suffers from Crohn’s

disease, a gastrointestinal disorder marked by inflammation in the bowels. To treat this

condition, and to avoid damaging “flare-ups” of symptoms, Mr. Witek has asked the

Michigan Department of Corrections to provide him with a low-residue diet. This action

arises from MDOC’s alleged failure to provide Mr. Witek his required diet and

treatment.

      On December 20, 2017, the Court referred pretrial matters in this case to

Magistrate Judge Patti [Dkt. 7]. On April 4, 2018, Defendant Delbeke brought a Motion


                                           1 of 8
to Dismiss [13]. Pursuant to 28 U.S.C. § 636(b)(1)(B), Magistrate Judge Patti issued a

Report and Recommendation on October 31, 2018. For the reasons discussed below,

the Court ADOPTS the R&R [26]. Plaintiff’s Objections [168] are OVERRULED,

and Defendant’s Motion to Dismiss [13] is GRANTED.

                              FACTUAL BACKGROUND

      The factual background, for the purposes of this order, is set forth as follows:

              “Plaintiff claims he was diagnosed with Crohn’s Disease in September
      2014 and was remanded to the MDOC’s custody in June 2015. (DE 1 at 13-
      14.) On June 9, 2015, while at Duane Waters Hospital (DWH) in Jackson,
      Michigan, Plaintiff received a 3-month order (until September 9, 2015) for a
      low residue diet with 3 low residue snacks. (DE 1 at 40.) On July 13, 2015,
      while he was incarcerated at the Charles Egeler Reception & Guidance Center
      (RGC), Plaintiff completed a grievance, which noted, inter alia, that he had
      yet to receive either his special diet or snack bag. (DE 13-1 at 24-29 [RGC-
      2015-07-0815-12H].) The following day, July 14, 2015, he received a 3-
      month medical detail for an evening snack (until October 14, 2015). (DE 1 at
      42.)
              On September 3, 2015, while at Cooper Street Correctional Facility
      (JCS), Plaintiff received a 4-month order (until January 4, 2016) for a low
      residual diet. (DE 1 at 42.) Plaintiff claims to have seen Dietician Anderson
      in December 2015, who allegedly wanted to place Plaintiff on the regular line
      and “refused to renew [his] detail for 3 . . . low residue snack bags a day[.]”
      (Id. at 19-20, 38.) Still, Plaintiff seemingly alleges that his therapeutic diet
      detail was kept in place upon his December 2015 transfer from JCS to West
      Shoreline Correctional Facility (MTF), as well as upon his transfers from
      MTF to Pugsley Correctional Facility (MPF) and from MPF to ARF. (Id. at
      20, 43.)
              Plaintiff had a medical detail for a low residue diet from March 16,
      2016 to September 16, 2016. (Id. at 44.) Plaintiff claims this was renewed
      while he was at G. Robert Cotton Correctional Facility (JCF). (Id. at 43.) In
      fact, the documents generated on December 29, 2016 at Lakeland
      Correctional Facility (LCF) in Coldwater, Michigan and on January 31, 2017
      at SLF show that Plaintiff had a 6- month medical detail for a low residue diet
      (September 1, 2016 to March 1, 2017). (Id. at 46, 48.)




                                         2 of 8
        According to Plaintiff, renewal of his therapeutic diet detail became a
problem at SLF, seemingly because his care “once again fell to [Dietician]
Anderson[.]” (Id. at 20, 38.) He also claims to have had “troubles being
provided meals that were in accordance with . . . [his] therapeutic diet
requirements.” (Id. at 14, 38.) On February 12, 2017, Plaintiff completed a
grievance against Food Service Staff Trinity Group. (Id. at 65-72 [SLF-17-
02-0150-09dt], DE 17 at 68.)
        Plaintiff accuses Defendant Anderson of having “forged state medical
documents” in his medical file and directs the Court’s attention to the period
of February 2017 and March 2017. (DE 1 at 20-21, 37-38.) It seems that the
Registered Dietician reviewed Plaintiff’s chart on February 14 and/or 17,
2017. (Id. at 61, DE 13-1 at 13.) On February 21, 2017, while at SLF, Plaintiff
completed a health care request regarding the then-forthcoming March 1,
2017 expiration of his diet detail. (DE 1 at 15, 54.) Plaintiff contends that, on
February 22, 2017, Anderson extended his diet detail for 30 days (until March
23, 2017), pending review of his chart. (Id. at 21, 38, 89.) He further contends
that the chart review was actually conducted on February 23, 2017. (Id. at
21.) It seems that a nurse’s visit was scheduled on or about February 23, 2017
to discuss the dietician’s response to the chart review. (Id. at 55.) According
to Plaintiff, the events giving rise to his claims “began essentially on February
23, 2017,” at which point he was notified “of the denial to renew [hi]s
therap[eu]tic diet by medical staff, and the registered dietician.” (Id. at 13.)
On that date, Plaintiff completed three grievances. (See id. at 15-16, 73-77
[SLF-17-02-0200-12I], 81-85 [SLF-17-02- 0201-28A], 86-89 [SLF-17-02-
0207-28A]; see also DE 13-1 at 9-23.) According to Plaintiff, these
grievances were “distinctly different.” (DE 17 at 22-23.)
        On March 6, 2017, while at SLF, Plaintiff completed another health
care request, this time complaining about “complications . . . since there has
been a change in care[,]” describing “constant pains, and bloody stool, with
coffee grains.” (DE 1 at 57.) It seems a nurse’s visit was scheduled on or
about March 8, 2017. (Id. at 58.) On March 9, 2017, Karen C. Delbeke, N.P.
ordered a low residue diet until April 6, 2017, apparently for the period that
Plaintiff would be on Prednisone; Delbeke’s comments also indicate that the
dietician “reviewed [Plaintiff’s] store list, and felt as though some of [his]
items [he] purchased were not consistent with [his] need for low residue diet.”
(Id. at 38, 50, 61.)3 On March 10, 2017, Plaintiff completed an MDOC Health
Care Request to determine whether Delbeke had submitted a referral to the
Dietician regarding Plaintiff’s diet. (Id. at 60.) Approximately one week later,
Plaintiff completed a grievance against Food Service Trinity Staff in which
he contended that they “continue to fail to provide grievant according to [his]
prescribed special diet.” (DE 13-1 at 4-8 [SLF-17-03-0280-28A].)



                                   3 of 8
              On Tuesday, April 4, 2017, while still at SLF, Plaintiff completed an
      MDOC Health Care Request, noting that he “began vomiting over the
      weekend.” (DE 1 at 63.) The following day’s response commented: “You
      were not scheduled to see the NP[.] [T]he nurse contacted the on-call provider
      and no new orders were given. You have been scheduled with nursing. Watch
      your callout.” (Id. at 64.) Plaintiff seems to assert – by way of describing a
      missing record – that a physician’s assistant renewed this detail on April 6,
      2017, effective until Plaintiff’s April 19, 2017 appointment with Delbeke. (Id.
      at 51.)
              On April 11, 2017, Plaintiff completed an application to proceed in
      district court without prepaying fees or costs. (Id. at 96-98.) Plaintiff was
      contemplating a lawsuit, but, after he met with Defendant Delbeke and she
      renewed his therapeutic diet detail (presumably her April 19, 2017 order for
      a 6-month low residue diet (until October 19, 2017)), Plaintiff “felt the
      situation had been resolved.” (Id. at 16-17, 52, 38; see also DE 17 at 23.)
              Plaintiff claims to have kited healthcare on October 4, 2017, regarding
      his then-forthcoming therapeutic diet detail expiration. (DE 1 at 17.)
      According to Plaintiff, Delbeke “refused to renew [his] detail for a therapeutic
      diet.” (Id.)4 Plaintiff provides MDOC disbursement authorizations dated
      October 17, 2017 as evidence of “notifying all 5 Defendants of [his] intention
      to file [a] complaint pursuant to 42 U.S.C. § 1983[.]” (DE 1 at 90-95.)
              According to Plaintiff, he was “taken off [his] therapeutic diet on
      October 18 or 19, 2017. (Id. at 21.) Early in the morning of October 25, 2017,
      he experienced “worsening complications with [his] condition . . . .” (Id.) He
      requested to see medical. (Id. at 18.) He was not seen until the early morning
      hours of October 26, 2017. (Id. at 19.) That same day, Defendant Delbeke
      allegedly informed Plaintiff that “she was not going to re-order [hi]s
      therapeutic diet and go against [dietician Anderson’s] refusal to renew [his]
      therapeutic diet.” (Id.) Plaintiff claims that, on October 26, 2017, he weighed
      147 pounds, whereas, “on a proper diet[,] [he] can [usually] maintain a
      [weight] of 155 [pounds].” (Id. at 22.)

(R&R 7-12) (footnotes omitted).

                                      ANALYSIS

      The question is whether or not Mr. Witek properly exhausted his administrative

remedies pursuant to the requirements of the Prison Litigation Reform Act. See 42

U.S.C. § 1997(e). Though failure to exhaust such remedies is not a jurisdictional bar to



                                         4 of 8
filing suit, when raised as an affirmative defense it is grounds for dismissal. Jones v.

Bock, 549 U.S. 199, 212 (2007). There are no federal requirements for exhaustion; for

a prisoner to exhaust his remedies, he must follow the grievance procedures put forward

by the correctional institution. Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017).

MDOC uses a three-step grievance procedure that calls for prisoners to “briefly but

concisely” provide the “who, what, when, where, why, how” details of the issue they

are grieving. Id. (citing Michigan Department of Corrections Policy Directive

03.02.130 (effective July 9, 2007)).

      The Magistrate Judge found that Mr. Witek did not exhaust his administrative

remedies against Ms. Delbeke. His February and March grievances could not have done

so because the occurrences giving rise to Mr. Witek’s claims against Ms. Delbeke did

not arise until October of 2017, when Ms. Delbeke informed Mr. Witek that she was

not going to reorder his therapeutic diet. (Compl. at 19). Mr. Witek filed a grievance on

October 16, 2017 (SLF 17-10-1024-1l), but he did not wait for his Step II response

before filing this suit on November 6, 2017. (R&R at 17).

      Mr. Witek’s first and second objection argue that the Magistrate Judge erred by

focusing on this specific date and time, and not the larger context of Ms. Delbeke’s

decisions during the course of his treatment. Mr. Witek argued that he did grieve Ms.

Delbeke on this issue in February and March of 2017. The Magistrate Judge looked to

two portions of Mr. Witek’s Complaint and found that his cause of action against Ms.

Delbeke derived from his discontinuance of his therapeutic diet, not a larger trend of



                                         5 of 8
neglect. Mr. Witek claimed that the events giving rise to his claim began “essentially

on February 23, 2017, and continue to the present time,” when his therapeutic diet was

first denied by “medical staff and the registered dietician.” (Compl. 13).

      The R&R emphasizes that though the dispute may have begun immediately after

Mr. Witek’s transfer to St. Louis Correctional Facility, it was largely resolved after Mr.

Witek filed his first batch of grievances. Indeed, Mr. Witek notes that when Ms.

Delbeke in April of 2017 told him that his diet was being renewed for the maximum

permitted period of 6-months, he “felt the situation had been resolved.” (Compl. at 17;

Dkt. 17 at 23).

      Moreover, his earlier administrative grievances are aimed not at Ms. Delbeke but

rather at the Dietician, Ms. Anderson, and Trinity Food Services.

    In SLF 17-02-0150-09dt, filed on February 22, 2017, Mr. Witek alleged that

      Trinity Food Service, the prison’s food service provider, was neglecting to abide

      by the requirements of his low-residue diet.

    In SLF 17-02-0200-12I, filed February 23, 2017, Mr. Witek alleges that a

      response to a kite sent to medical reminding them to renew his diet was returned

      “insinuating that the dietician intended to not renew my diet.” (Dkt. 13-1 pg. 12).

    In SLF 17-02-0207-28A, also filed on February 23, 2017, Mr. Witek focuses

      specifically on Ms. Anderson and alleges that she is responsible for depriving

      him of his low-residue diet. (Dkt. 13-1 pg. 17).




                                         6 of 8
    In SLF 17-02-0201-28A, filed on March 12, 2017, Mr. Witek again grieved only

      Ms. Anderson, mentioning Ms. Delbeke only as a source of corroboration.

      “Pursuant to a visit with the NP on 3-9-17[,] Karen Delbeke stated her agreement

      of prior treatment methods containing special diet accommodation for patients

      with Crohn’s disease, and informed patient/prisoner she was submitting her

      referral to the [d]ietician.” (Dkt. 13-1 pg. 20).

    In SLF 17-03-0280-28A, filed on March 13, 2017, Mr. Witek complained that

      Trinity Food Service was inadequately complying with the requirements of his

      medical diet. (Dkt. 13-1 pg. 7).

      From the content of these grievances, taken individually or as a whole, the

MDOC was clearly not on notice that Mr. Witek intended to sue Ms. Delbeke. Stepping

back and looking at the larger picture, as Mr. Witek requests in his objections, does not

provide any more evidence that Mr. Witek properly grieved his complaints against Ms.

Delbeke.

      Mr. Witek’s case against Ms. Delbeke will be dismissed for failing to satisfy the

exhaustion requirement of the PLRA. The Court therefore will not reach Mr. Witek’s

third objection to the R&R, which was directed towards the R&R’s alternate grounds

for dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).




                                          7 of 8
                                  CONCLUSION

      Accordingly,

      IT IS ORDERED that the Report and Recommendation [26] is hereby

ADOPTED and, except as otherwise noted, entered as the findings and conclusions of

the Court.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [28] are

OVERRULED.

      IT IS FURTHER ORDERED that Defendant Karen Delbeke’s Motion to

Dismiss for Failure to Exhaust Administrative Remedies [13] is GRANTED.

      SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: January 9, 2019               Senior United States District Judge




                                      8 of 8
